Citation Nr: 1003005	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-01 727	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating greater than 10 percent 
prior to February 2, 2006 and from April 1, 2006 for post-
operative residuals of a medial meniscus tear of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1992 to July 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The Veteran had a hearing before 
the Board in April 2007 and the transcript is of record.

During the pendency of this appeal, the Veteran applied for 
and was granted a temporary total disability evaluation for 
his right knee following a right knee surgical procedure in 
February 2006 through April 1, 2006.  During this time 
period, the Veteran received the maximum benefit available 
for his right knee and, accordingly, the issue of entitlement 
to an increased rating for his right knee during this time 
period is no longer before the Board.  

The case was brought before the Board in August 2007 and 
April 2009, at which times the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the Veteran in the development of his claims, to include 
affording him a VA examination. The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  Prior to February 2, 2006, the Veteran's right knee 
disability was manifested by pain, a well-healed surgical 
scar, x-ray evidence of mild degenerative changes, medial 
meniscus tear, some limited flexion and effusion.

2.  From April 1, 2006, the Veteran's right knee disability 
is manifested by painful motion, three well-healed surgical 
scars, weakness, tenderness, x-ray evidence of degenerative 
changes, meniscus abnormality, chondromalacia, and limited 
motion.  


CONCLUSIONS OF LAW

1.  Prior to February 2, 2006, the criteria for a rating of 
20 percent, but no greater, for post-operative residuals of a 
medial meniscus tear of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes (DCs) 5003, 5257, 5258 (2009).

2.  From April 1, 2006, the criteria for a rating of 20 
percent, but no greater, for post-operative residuals of a 
medial meniscus tear of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes (DCs) 5003, 5257, 5258 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in August 2007 and June 2009.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The letters also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

This decision was recently vacated by the Federal Circuit in 
Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip 
op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), where the Federal Circuit 
held that notice need not be veteran specific, provide 
alternative diagnostic codes or ask the Veteran to submit 
evidence indicative of daily life impairment.  In any case, 
the June 2009 letter notified the Veteran of all the elements 
required by the Federal Circuit Vazquez-Flores decision. Id.   

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2007 and 2009 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and additional SSOCs were provided to the 
Veteran in December 2008 and September 2009.  Not only has he 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
2004, 2008 and 2009.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's disability since he was last 
examined.  The Veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as is the case for all claims here, 
the primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court 
recently held that "staged" ratings are also appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  As will be explained 
below, apart from the temporary total evaluation, staged 
ratings are not appropriate in this case because the 
Veteran's disability is manifested by consistent 
manifestations at a consistent severity throughout the 
appellate time frame. 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.  

The Veteran's right knee was injured during his military 
service in an accident, which required in-service surgical 
repair in 1995.  Since that time, the Veteran has undergone 
additional surgeries for repeat torn medial meniscus of the 
right knee.  

Regardless of the time period or regulations examined, VA 
must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999).

Both prior to February 2, 2006 and from April 1, 2006, the 
Veteran's right knee is rated 10 percent disabling under 
Diagnostic Code 5257, for slight recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap." Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  Under DC 
5257, a 20 percent rating is assigned for moderate 
subluxation or lateral instability and a 30 percent rating is 
warranted where subluxation or lateral instability is severe.  
38 C.F.R. § 4.71a, DC 5257.

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, as 
will be explained more thoroughly below, the Board finds the 
medical evidence establishes that DC 5257 may not be the most 
appropriate code. Despite the Veteran's complaints of his 
knee "locking" or "giving out," the medical evidence 
consistently observed stable ligaments at all times during 
this appeal.  Prior to February 2, 2006, in October 2004 and 
December 2005 x-rays, a medial meniscus tear was noted, but 
no findings of subluxation of the patella.  Similarly, most 
recently, an August 2008 arthroscope and subsequent June 2009 
MRI, noted findings of meniscus abnormality and 
chondromalacia, but the report did not find evidence of 
subluxation of the patella.  Accordingly, the Board finds 
application of DC 5257 may not support an increased rating 
here for any time period.  It is also noted that while the RO 
listed DC 5257 as the applicable code, it applied other 
diagnostic codes related to arthritis and limitation of 
motion.

The medical evidence clearly shows the main manifestations of 
the Veteran's right knee disability include pain, recurrent 
meniscus tears, joint effusion, locking, limitation of 
motion, and degenerative arthritis confirmed by x-ray.  

Indeed, although the RO awarded the Veteran a 10 percent 
rating under DC 5257, for subluxation and lateral 
instability, the discussion within the January 2005 rating 
decision clearly discusses the diagnostic criteria of 
degenerative arthritis, under DC 5003, and awarding 10 
percent thereunder.

Degenerative arthritis is rated under Diagnostic Code 5003.  
Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees. A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees. Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees. A 20 percent disability rating is 
assigned for extension limited to 15 degrees. A 30 percent 
disability rating is assigned for extension limited to 20 
degrees. A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

Under DC 5258, a 20 percent rating is assigned for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  DC 5258 does not provide 
for a rating greater than 20 percent.  38 C.F.R. § 4.71a, DC 
5258.

Again, during the pendency of the appeal, the Veteran's right 
knee disability was never objectively observed to include 
subluxation or lateral instability.

Specifically, the Veteran was afforded a VA examination in 
October 2004 where the examiner noted tenderness below the 
patella, painful motion ranging from 0 degrees extension to 
125 degrees flexion with no additional limitations following 
repetitive use.  X-rays taken at that time showed mild ACL 
scarring, but no joint effusion and no arthritis.  The 
examiner specifically found no evidence of instability.  

VA outpatient treatment records prior to the Veteran's 
February 2006 surgical procedure indicate some findings in 
contrast to the 2004 examiner's findings.  In August 2005, 
the VA outpatient treatment records indicate degenerative 
joint disease of the right knee.  An orthopedic consult dated 
in October 2005 indicates full range of motion, minimal 
effusion and MRI evidence of a medial meniscus tear.  A 
private x-ray report dated in December 2005 confirms mild 
degenerative changes, medial meniscus tear and small 
effusion.  

From April 1, 2006, a private May 2007 MRI indicates the 
Veteran had intact lateral meniscus and intrinsic ligaments, 
but rather found chondromalacia and displaced/torn medial 
meniscus.  VA outpatient treatment records similarly note 
stable ligaments, but torn medial meniscus.  Specifically, a 
VA x-ray, dated in August 2007, found a stable unremarkable 
examination of the right knee.  An April 2008 MRI noted a 
"fraying" of anterior horn of the medial meniscus.  A VA 
outpatient treatment record dated in June 2008 indicates 
stable ligaments, but a torn medial meniscus with MRI 
findings of degenerative changes.  The Veteran underwent a 
surgical procedure in August 2008 to repair the torn medial 
meniscus.  In September 2008 the Veteran exhibited full range 
of motion, but was noted to have arthritis of the right knee.  

The Veteran was afforded a VA examination in November 2008 
indicating complaints of pain, giving out and use of a cane.  
The Veteran also exhibited range of motion from 0 degrees 
extension to 90 degrees flexion with no further loss on 
repetition.  The examiner further noted the Veteran's 
meniscus tear.

VA outpatient treatment records dated in April and May 2009 
indicate the Veteran's right knee "gave out" causing the 
Veteran to fall down the stairs and fracture his right foot.

The Veteran was afforded an additional VA examination in June 
2009.  The examiner noted the Veteran wore a brace, but 
without it still exhibited normal gait.  The Veteran had 
three well-healed surgical scars, the knee was slightly 
swollen, but stable.  The Veteran had mild atrophy over his 
quadriceps and tenderness over the patella.  Range of motion 
was from 0 degrees extension to 115 degrees flexion with no 
further limitations on repetition.  The examiner did note 
prior range of motion testing may have fluctuated due to 
self-imposed limitations.  The examiner further noted that 
although the Veteran complains of instability, his ligaments 
are not instable.  Rather, the Veteran is instable due to 
weakness and discomfort of the right knee.  The examiner 
further found fatigability, incoordination, and pain on 
movement, especially when squatting, but found no additional 
loss in motion.

In short, the Veteran's right knee disability during all time 
periods is manifested by some evidence of arthritis, 
confirmed by x-ray, some limitation of motion, mild effusion, 
pain and recurrent medial meniscus tears.  Although the 
Veteran complains of instability, such findings were never 
objectively confirmed.

Accordingly, the Board does not find medical evidence 
warranting a rating higher than 10 percent under DC 5257 
because there is no medical evidence supporting the finding 
of instability at all.
 
Rather, the Veteran's right knee disability is aggravated by 
recurrent medial meniscus tears, or displaced meniscus.  The 
October 2004 VA examiner saw no joint effusion at that time, 
but subsequent MRI and x-ray findings dated in October 2005 
and December 2005 respectively indicated small or minimal 
effusion, medial meniscus tear and mild degenerative changes.  
A partial lateral meniscectomy was performed in February 2006 
to repair the meniscus tear.  From April 1, 2006 the Veteran 
was again found to have a medial meniscus tear and underwent 
an additional surgery in August 2008.  Most recently, the 
June 2009 examiner indicated further meniscal problems 
causing weakness and discomfort of the right knee.

In light of those findings, the Board finds a rating of 20 
percent under DC 5258 is warranted, but no more.  Under DC 
5258, for dislocated semilunar cartilage with frequent 
episodes of "locking," pain and effusion in the joint, a 20 
percent rating is the highest rating available. 

The Board notes that the Veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. 202.  Prior to February 2, 2006, according to the VA 
2004 examination, the Veteran's right knee movement is 
painful, with additional limitations following repetitive 
use.  The examiner further indicated the Veteran took a desk 
job after his right knee worsened.  He wanted to be a coach, 
but could not do so with his physical limitations.  The 
examiner also noted the Veteran had limited ability bending, 
stooping and prolonged standing.  On the other hand, the 
Veteran's range of motion during this time period has been 
noted to be perfect or near perfect.  In 2004, the Veteran's 
range of motion was from 0 degrees extension to 125 degrees 
flexion.  In 2005, the VA orthopedist noted "full range of 
motion."  The Veteran complains of chronic pain, swelling 
and buckling.  The 20 percent rating awarded here, however, 
compensated the Veteran's episodes of "locking," pain and 
effusion.  Accordingly, the Board concludes the Veteran's 
complaints of functional loss due to pain and limitation of 
motion are already compensated by the current rating.  Thus, 
no increased rating due to functional loss is warranted.

From April 1, 2006, the 2008 and 2009 VA examiners indicate 
the Veteran missed some amount of work due to his right knee 
and had some physical limitations, especially with regard to 
squatting and prolonged standing.  The Veteran's weakness and 
discomfort, as indicated by the June 2009 examiner, causes 
the Veteran to feel instability in his knee.  Again, however, 
DC 5258 compensates for frequent episodes of "locking," 
pain and effusion and, therefore, these functional 
limitations are already compensated by the current rating.  

Similarly, no higher rating under a different diagnostic code 
can be applied.  The Board notes that there are other 
Diagnostic Codes relating to knee disorders, such as 5256 
(ankylosis of the knee), 5262 (impairment of the tibia and 
fibula) and 5263 (for genu recurvatum).  The Veteran's right 
knee has some limited motion, but is clearly not ankylosed 
and, therefore, DC 5256 is inapplicable.  DCs 5262 and 5263 
are also not applicable because the Veteran's right knee 
disability involves his medial meniscus and not the tibia, 
fibula or genu recurvatum.

The medical evidence for both time periods also clearly meets 
the criteria of 10 percent disabling under DC 5003, but no 
more.  Prior to February 2, 2006, the Veteran's right knee 
disability has been inconsistently noted to include 
arthritis, but there is at least some medical evidence, to 
include a December 2005 x-ray report, indicative of 
degenerative changes of the right knee.  The October 2004 VA 
examiner noted the Veteran's flexion was limited to 125 
degrees, secondary to pain.  Although subsequent records, to 
include an October 2005 VA orthopedic consult, indicate the 
Veteran had full range of motion of his right knee, there is 
at least some medical evidence the Veteran has some 
limitation of motion.  The most limited motion indicated in 
the medical treatment records during this time period, 
however, is not compensable under DC 5260 or DC 5261, but 
warrants a 10 percent rating under DC 5003. 

From April 1, 2006, similarly, there is x-ray and MRI 
confirmation of arthritis.  The Veteran's range of motion 
results from the November 2008 and June 2009 VA examinations, 
however, are not compensable under DC 5260 or DC 5261, but 
warrant a 10 percent rating under DC 5003.

DC 5003 does not provide for a rating greater than 10 percent 
unless there is more than one major joint involved, which is 
not the case here.

Application of DC 5258 is clearly more favorable to the 
Veteran and, therefore, the Board finds the Veteran is 
entitled to a 20 percent rating for his right knee disability 
for both time periods, but no more.  

The Veteran argues that he is entitled to two separate 
ratings under DC 5257, for subluxation and lateral 
instability, and DC 5003, for arthritis.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  

As indicated above, however, the Board finds application of 
DC 5257 not warranted for any time period in this appeal.  
Awarding a separate rating under DC 5258 and DC 5003, 
moreover, would constitute impermissible pyramiding of 
benefits because both diagnostic criteria are premised on 
loss of function.  

In short, the Board finds the Veteran is warranted to a 
higher rating of 20 percent under DC 5258 for both time 
periods, but no higher.  



Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right knee disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's right knee disability with the established criteria 
found in the rating schedule shows that the rating criteria 
reasonably describes the Veteran's disabilities' level and 
symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The Veteran currently works 
as a fire protection engineer and mainly works at a desk.  
At, times, the Veteran indicated he has to conduct site 
surveys, which can be difficult.  He indicated during his VA 
examinations that he is unable to climb a ladder, stoop down, 
squat or stand for long periods of time.  Although he misses 
a few weeks of work per year, his right knee does not 
otherwise affect his day-to-day job, which is mainly 
sedentary.  The Veteran further indicated, however, during 
the April 2004 VA examination, that he would have preferred 
to have been a coach, but could not because of his right 
knee.

The Veteran further contends his right knee prevents his 
conducting usual activities that required stooping, 
squatting, or repetitive use of his right knee.  VA examiners 
note the Veteran's functional loss on repetition.  As 
described above, however, this described amount of functional 
limitation is already contemplated in the ratings currently 
assigned.  There is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that 
which is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds the Veteran is entitled to a higher 
rating of 20 percent, but no higher, for both time periods 
for his right knee disability. 


ORDER

Entitlement to an increased rating of 20 percent prior to 
February 2, 2006 and from April 1, 2006 for post-operative 
residuals of a medial meniscus tear of the right knee is 
granted subject to the laws and regulations governing 
monetary awards. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


